DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 08/17/2022. Claims 1, 7-8, and 10 are amended. Claim 6 is cancelled. Claims 1-5, and 7-10 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
                                EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via phone from Kurt Berger (Reg. No. 51461) on 09/08/2022. 
 The application has been amended as follows:
Please cancel claim 7.
Allowable Subject Matter
Claims 1-5, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is relating according to one embodiment, an information processing apparatus includes one or more processors. The processors store a first public key certificate and second public key certificates in storage. The first public key certificate includes a first validity period, a signature, and a public key. Each of the second public key certificates including a signature and a second validity period that is within the first validity period and shorter than the first validity period. The second validity periods included in the second public key certificates are mutually different. The processors receive specific information of the first public key certificate. The processors transmit one of the plurality of second public key certificate including the second validity period in which a start time of the second validity period is before a current time and generated from the first public key certificate specified by the received specific information to a transmission source of the specific information.
Regarding claim 1, although the prior art of record teaches processing circuitry configured to store a first public key certificate and a plurality of second public key certificates in a memory, the first public key certificate including at least a first validity period, a signature, and a public key, the plurality of second public key certificates being generated by updating the first public key certificate, each of the plurality of second public key certificates including at least a signature and a second validity period that is within the first validity period and shorter than the first validity period, wherein a plurality of second validity periods included in the plurality of second public key certificates are mutually different; receive specific information of the first public key certificate; and transmit, to a transmission source of the specific information, a particular second public key certificate of the plurality of second public key certificates that includes the second validity period in which a start time of the second validity period is before a current time and generated from the first public key certificate specified by the received specific information, wherein when an invalidation reason occurs, the particular second public key certificate.
None of the prior art, alone or in combination teaches generated from the first public key certificate at or after an invalidation reason occurrence time, includes the invalidation reason occurrence time or an end time of the second validity period indicating the invalidation reason occurrence time in view of the other limitations of claim 1.
Regarding claim 8, although the prior art of record teaches an information processing apparatus; and a communication device configured to perform communication with the information processing apparatus, the information processing apparatus comprising first processing circuitry configured to: store a first public key certificate and a plurality of second public key certificates in a memory, the first public key certificate including at least a first validity period, a signature, and a public key, the plurality of second public key certificates being generated by updating the first public key certificate, each of the plurality of second public key certificates including at least a signature and a second validity period that is within the first validity period and shorter than the first validity period, wherein a plurality of second validity periods included in the plurality of second public key certificates are mutually different; 4Application No. 16/284,429 Reply to Office Action of June 2, 2022 receive specific information of the first public key certificate; and transmit, to a transmission source of the specific information, a particular second public key certificate of the plurality of second public key certificates that includes the second validity period in which a start time of the second validity period is before a current time and generated from the first public key certificate specified by the received specific information, the communication device comprising second processing circuitry configured to: receive the particular second public key certificate; and verify that the particular second public key certificate is valid when a current time is included in the second validity period included in the second public key certificate, wherein when an invalidation reason occurs, the particular second public key certificate.
None of the prior art, alone or in combination teaches generated from the first public key certificate at or after an invalidation reason occurrence time, includes the invalidation reason occurrence time or an end time of the second validity period indicating the invalidation reason occurrence time in view of the other limitations of claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496